Citation Nr: 9928914	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neurosis.  

2 Whether the veteran's claim for service connection for a 
neurosis is "well grounded".  

3 Whether the veteran's claim for service connection for a 
psychosis is "well grounded".  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant's sister


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 action by the RO which 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder which had previously been denied by the RO in an 
unappealed rating decision of June 1952.  

In a July 1997 remand, the Board noted that the veteran's 
psychiatric disorder had been diagnosed as a neurosis at the 
time of the 1952 rating action; while subsequent to the 1952 
rating decision the diagnosis was changed to that of a 
psychosis.  Accordingly, the Board instructed the RO to 
consider the issue of service connection for a psychosis on a 
de novo basis.  The RO was also instructed to consider a 
contention that the appellant had been too ill at the time of 
the 1952 rating action to appeal the decision.  

In an April 1998 supplemental statement of the case, the RO 
informed the veteran that it had been determined that she was 
not entitled to an extension of time in which to appeal the 
1952 rating decision.  In April 1998 the RO also denied 
entitlement to service connection for a psychosis.  The 
veteran was provided a supplemental statement of the case in 
regard to this issue in October 1998.  A timely substantive 
appeal in regard to this matter was subsequently received.  

In April 1999, Sister Maura Campbell, the veteran's sister 
appeared and gave testimony at a hearing conducted at the RO 
before the undersigned Board member.  A transcript of this 
hearing is of record.  The issues listed on the title page of 
this decision are before the Board for appellate review at 
this time.  They have been recharacterized based on 
consideration of the earlier remand by another Board member, 
and in order to comply with recent Court precedent.

The Board notes that the record indicates that the veteran 
has been in receipt of a permanent and total disability 
rating for pension purposes since May 1954.  In addition, a 
March 1999 letter from the RO to the veteran's sister advises 
that the veteran is currently in receipt of a special monthly 
pension based on the need for aid and attendance.  An RO 
rating decision in June 1971 indicates that special monthly 
pension benefits based on the need for regular aid and 
attendance was awarded effective April 6, 1971.  


FINDINGS OF FACT

The RO denied service connection for a neurosis in an 
unappealed rating board decision of June 1952.  

2.  The evidence submitted since the 1952 unappealed rating 
board decision, and in conjunction with the veteran's 1991 
application to reopen her claim of service connection for a 
neurosis, is new because it was not previously of record.  

3.  The evidence submitted since the 1952 unappealed rating 
board decision is material because it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a neurosis.  

4.  The veteran's reopened claim for service connection for a 
neurosis is not plausible.  

5.  The veteran's claim for service connection for a 
psychosis is not plausible.  


CONCLUSIONS OF LAW

1 The June 1952 rating action denying service connection for 
a neurosis is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  

2. The additional evidence received subsequent to the 
unappealed rating decision of June 1952 denying service 
connection for a neurosis is new and material; the 
veteran's claim of service connection for a neurosis is 
reopened.  38 C.F.R. § 3.156(a) (1998).  

3. The veteran's reopened claim for service connection for a 
neurosis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

4. The veteran's claim for service connection for a psychosis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Neurosis and 
Whether the Veteran's Reopened Claim for Service 
Connection for a Neurosis is Well Grounded.  

The evidence which was of record at the time of the June 1952 
unappealed rating decision denying service connection for a 
neurosis may be briefly summarized.  On the veteran's October 
1943 examination prior to entrance onto active service, her 
nervous system was evaluated as normal.  Review of the 
veteran's service medical records reveals no complaints or 
findings indicative of a psychiatric disorder.  On the 
veteran's December 1945 examination prior to separation from 
service no psychiatric abnormalities were noted.  

In February 1952 the veteran was hospitalized at a state 
facility for the treatment of a psychiatric disorder.  The 
reported diagnosis was psychoneurosis, anxiety state.  Its 
duration was reported to be 5 years and the etiology of the 
veteran's neurosis was reported to be psychogenic factors.  

The evidence associated with the record since the June 1952 
unappealed rating action which denied service connection for 
a neurosis includes documentation reflecting hospitalization 
at a VA hospital in November 1953 for the treatment of 
chronic undifferentiated schizophrenia.  It was said that she 
had drifted aimlessly from job to job since her service 
discharge and took many purposeless trips.  Frequent 
dissociative episodes were reported.  In July 1958 she 
briefly left the hospital but returned 10 days later.  She 
remained hospitalized by the VA at two medical facilities 
until discharge in May 1971.  The final diagnosis was chronic 
undifferentiated schizophrenia.  

During an April 1999 hearing at the RO before the undersigned 
Board member, the veteran's sister said that she noticed a 
change in the veteran's personality right after her discharge 
from service.  It was said that the veteran had a very 
dynamic personality prior to service, but was very upset at 
the time of her separation from active service.  The 
veteran's sister also said that the veteran went to the VA 
shortly after her service discharge, but was denied help and 
told that she was not sick.  It was further said that, 
thereafter, the veteran held many jobs but always left them 
after a short time because she would become upset.  

Service connection for disability may be granted if the 
evidence shows that such disability is due to disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1110 (West 1991 & Supp.1998) Service connected 
may be granted for disability due to a disorder first 
diagnosed after service when the evidence demonstrates that 
such a disorder was incurred in service.  
38 C.F.R.§ 3.303(d) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
becomes final, the claim cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that, at the time of the Boards' July1997 
remand of this case, the case law of the Court mandated that 
the third question to be resolved in the first step of the 
Manio analysis was whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  Colvin v Derwinski, 1 Vet. App. 171, 174 
(1991); See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard was inconsistent with the language of 38 
C.F.R.§ 3.156(a), cited above, and has overruled the 
extension of the Manio analysis that was first articulated by 
the Court in Colvin, supra.  See Hodge v. West; 155 F. 3d. 
1356 (1998).  

The evidence submitted since the June 1952 rating action 
includes testimony from the veteran's sister to the effect 
that the veteran's personality at the time of her service 
discharge had deteriorated; that she had been very dynamic 
prior to service and seemed upset at the time of her service 
discharge.  The veteran's sister is certainly competent to 
testify regarding her observations of the veteran's 
personality before and immediately after service.  Her 
testimony is new in that it was not of record at the time of 
the June 1952 rating action denying service connection for a 
neurosis.  Also, this statement, when read in conjunction 
with the evidence previously of record, is of such 
significance that it must be considered in order to fairly 
adjudicate the veteran's claim as provided in 38 
C.F.R.§ 3.156(a).  See Hodge, supra.  Thus new and material 
evidence has been submitted and the veteran's claim for 
service connection for a neurosis is reopened.  

The question now for consideration is whether the veteran's 
reopened claim for service connection for a neurosis is 
"well-grounded".  The Court, in the recent case of Elkins 
v. West, 12 Vet. App. 209 (1999) has recognized that new and 
material evidence to reopen a previously denied claim need 
not be sufficient to render it well grounded 

Accordingly, the threshold question to be answered in regard 
to the veteran's reopened claim for entitlement to service 
connection for a neurosis is whether she has presented a 
well-grounded claim, i.e., a claim that is plausible.  If she 
has not, the claim must fail and there is no further duty to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the testimony of the veteran's sister given at 
the hearing of April 1999 is not sufficient to render the 
reopened claim for service connection for a neurosis well 
grounded.

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

In this case there is no competent medical evidence of a 
neurosis in service or for over six years after service 
discharge.  The veteran's sister has testified that the 
veteran's personality had altered at the time of her 
discharge from service, and such testimony does suffice to 
indicate that psychiatric symptoms were present at that time.  
The veteran's sister is a layman (i.e. a person without 
medical training or expertise).  As such she is not competent 
to render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, there is otherwise no 
competent medical evidence to show that the veteran currently 
has a neurosis or that there is a relationship between any of 
the veteran's post service psychiatric symptoms and her 
period of military service.  Since that is the case, the 
veteran's reopened claim for service connection for a 
neurosis is not well grounded and must therefore be denied.  


II. Whether the Veterans' Claim for Service Connection for a 
Psychosis Is "Well Grounded"  


Service connection may be granted for a psychosis if such was 
incurred in or aggravated by wartime service or manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A.§§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R.§§ 3.307, 3.309 (1998).  

The threshold question to be answered in regard to the 
veteran's claim for entitlement to service connection for a 
psychosis is also whether she has presented a well-grounded 
claim, i.e., a claim that is plausible.  If she has not, the 
claim must fail and there is no further duty to assist the 
veteran in the development of the claim.  
38 U.S.C.A. § 5107; See Murphy v. Derwinski, supra.

As noted earlier, the service medical records show no 
findings indicative of any psychiatric disorder, including a 
psychosis.  There is no medical evidence of any psychiatric 
disorder until early 1952, more than 6 years after service 
discharge, when she was hospitalized for psychiatric 
symptomatology then diagnosed as psychoneurosis.  A psychosis 
(undifferentiated schizophrenia) was not shown until the 
veteran was admitted to a VA hospital in late 1953, almost 8 
years after service discharge.  Again, the Board has noted 
the testimony by the veteran's sister at a recent hearing.  
However, such testimony by a layman regarding changes in the 
veteran's personality noted at service discharge does not 
establish the existence of a psychosis during service or 
within the first year after service discharge.  Moreover, 
there is otherwise no competent medical evidence which would 
relate the veteran's psychosis, first diagnosed many years 
after separation from service, to service or any episode or 
incident therein.  Since only the first of the three criteria 
for a well-grounded claim as outlined by the Court in Caluza, 
supra, has been met, the veteran's claim for service 
connection for a psychosis is not well grounded and must 
therefore be denied.  

ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a neurosis 
reopened.  

The veteran's reopened claim for service connection for a 
neurosis is denied as not well grounded.  

The veteran's claim for service connection for a psychosis is 
denied as not well grounded



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

